Title: To John Adams from John Lillie Jr., 7 December 1787
From: Lillie, John Jr.
To: Adams, John


          
            Boston 7th December 1787.
            May it please your Excellency.
          
          Nothing but the importance of the following subject which immediately concerns myself could have induced me to beg your attention upon it, by being persuaded your time was gennerally employed in National affairs,— But as the result of this business is very interesting to me, I have taken the liberty to write & request your assistance & advice, and that you would have the goodness (if not too much trouble) to see His Excellency Governer Elliot on the occasion.— The circumstances are as follows.
          There is an Estate in St John Newfoundland known by the name of Lillie’s Plantation, which has been the property of My Ancestors for more than a Century past, & handed down from generation to generation,— This property legally decended to my Father Mr John Lillie who died about twenty two Years ago,— My Mother Mrs Abigail Lillie, as I was then a Child, thought best to lease it out for the term of twenty one Year’s, which lease expired the 29th of October last.— I should have gone down & taken possession of the Estate as

soon as I was of age, had it not been upon lease, which would have been to no effect, for that reason I omitted it till the expiration of the lease.— Under those circumstances my being the only Son & Heir, & indeed the only Male of the family living, I thought best to write His Excellency Governor Eliot on the subject about two Month’s before the expiration of the lease, in which I stated to him my claim, and informed him I had every Paper necessary to prove it lodged in my Agent’s hands in St Johns, and that I fully intended to be there early in the Spring, to settle upon, sell or lease the same, as no business could be done there in the Winter Season,— Also that the Person to whom it was leased had refused to pay the Agent for the Rent justly due for the last three Years,— I also observed to him as the helm of Government rested in his hands I did not doubt he would have the premises delivered up to the Agent at the expiration of the lease, and begged him to insist on the Person to whom it was leased to pay the balance due for the rent previous to his departure for Europe, that everything might be amicably & honorably settled previous thereto.
          Notwithstanding those representations I am sorry to say, that contrary to my opinion & that of every person in this Country who have been made acquainted with the circumstances, His Excellency was pleased one Month before the expiration of the lease, to issue Warrants for the purpose of levelling to the ground three Dwelling House’s &c and given to Persons, Fish Rooms & lots of Land (belonging to me) who had not the least claim thereto; which land Plantation was surveyed & placed on Record at St Johns by order of the late Predesessor of His Excellency Governor Elliot.
          This from all the information I can collect has been done in consequence of my being a Member of the late American Army; which does not in the least correspond with my ideas of the sense of the Definitive Treaty of Peace.— Or if I was considered an Alien, I think His Excellency has been rather too precipitate in his determinations, by ordering my property destroyed & Lands given away without the privilege of a hearing or even that of my Agent who is upon the spot.
          Your Excellency may easily conceive what trouble and difficulty may arise between the two Nations, if property is so taken & destroyed,— As you are sensible there are many Estates in this Town belonging to British Subjects now residing in England under similar circumstances, and which may with the same propriety meet with an equal fate,— Although humanity would recoil at a retaliation so cruel & unjust.
          
          I must therefore submit the above facts to your consideration, & hope you may not find it too inconvenient to speak to His Excellency Governor Elliot on the subject.
          I have the honor to be with great esteem & respect, Your Excellency’s most obdt / servt.
          
            John Lillie.
          
        